Section 1008 Comp. Gen. Laws, 1927, contemplates that where a suit is brought "to enjoin any tax sale or to set aside or cancel any tax certificate" there must be "paid to the tax collector the full amount of the taxes which could have been lawfully assessed against the property for the period covered by the assessment complained of" and that "the amount of such tax" which may be "lawfully assessed" shall be determined by the court and duly paid before the injunction issues.
The decree dated July 29, 1930, that is here appealed from, dissolves an injunction granted July 2, 1928, restraining the sale of lands for the non-payment of taxes due thereon for the year 1927, without a compliance with section 1008,supra, before the injunction was granted. An order is applied for under Section 4962 Comp. Gen. Laws, 1927, to supersede the decree dissolving the injunction, thereby reinstating the injunction. As, in review of the provisions of Section 1008 Comp. Gen. Laws, 1927, the injunction was erroneously granted, the decree dissolving the injunction was proper.
Supersedeas denied.
TERRELL, C. J., and WHITFIELD, STRUM and BUFORD, J. J., concur. *Page 757